                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

JACKIE ROBERSON,                               )
                                               )
                                               )
                              Plaintiff,       )
                                               )
vs.                                            )     Case No. 18-cv-1764-SMY
                                               )
LT. MERKEN,                                    )
                                               )
                              Defendant.       )

                                           ORDER

YANDLE, District Judge:

       Plaintiff filed this case on September 25, 2018. (Doc. 1). On October 31, 2018, Plaintiff

filed a Motion to Dismiss pursuant to Fed. R. Civ. P. 41(a). (Doc. 7). A plaintiff may dismiss an

action without a court order at any time prior to defendant’s service of an answer or a motion for

summary judgment. Fed. R. Civ. P. 41(a). Defendants have not been served in this case, and there

is no indication that Plaintiff has previously voluntarily dismissed another action including the

same claim, so the dismissal will be without prejudice. Fed. R. Civ. P. 41(a)(1)(B).

       Accordingly, Plaintiff’s Motion (Doc. 7) is GRANTED, and this case is DISMISSED

without prejudice. Plaintiff’s Motion to Argument (Doc. 6) is DENIED as MOOT. The Clerk

of Court is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: November 1, 2018

                                                    s/ STACI M. YANDLE
                                                    United States District Judge




                                                1
